Citation Nr: 0701684	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  04-28 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for right foot disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1977 to 
August 1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Board notes that the veteran requested a Board hearing, 
but, in correspondence dated in January 2005, he withdrew 
that request.  See 38 C.F.R. § 20.704 (d), (e) (2006).  By 
the same statement, he withdrew a previously developed claim 
of service connection for a back disability.


FINDING OF FACT

Any right foot disability is not related to the veteran's 
military service.


CONCLUSION OF LAW

The veteran does not have a right foot disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2003 and August 2004.  (Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)  

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran either identify or submit any evidence or information 
he had pertaining to his claim.  The RO also provided a 
statement of the case (SOC) and three supplemental statements 
of the case (SSOCs) reporting the results of its reviews of 
the veteran's claim, and the text of the relevant portions of 
the VA regulations.  

While the notifications did not include the criteria for 
assigning disability ratings or for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), because the veteran's service connection claim will 
be denied, these questions are not now before the Board.  
Consequently, a remand of the service connection question is 
not necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

Regarding VA's duty to assist, the RO obtained and/or 
associated with the record the veteran's service medical 
records (SMRs) and VA and private medical records.  The 
veteran contends that he should be afforded a VA examination 
in order to obtain a medical nexus opinion as to whether or 
not a current right foot disability is attributable to his 
military service.  The Board disagrees.  As will be discussed 
in the opinion below, there is no evidence in the veteran's 
SMRs of an in-service event or injury affecting the veteran's 
right foot.  A medical examination would not likely aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease.  
Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  See also 
McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006) (with no 
indication that a disability or persistent or recurrent 
symptoms of a disability may be associated with the service 
or another service-connected disability, claim may be denied 
where claimant's submissions are insufficient to grant 
benefits or trigger duty to assist).  VA has no duty to 
inform or assist that was unmet.

The veteran claims that he has a right foot disability that 
is related to an in-service fall.  The veteran's SMRs show 
that he reported to his troop medical clinic in September 
1977 complaining of back pain.  An entry the following day 
shows a new complaint regarding heel injury.  The problem was 
identified as due to a possible calcaneal stress fracture.  
However, it is clear from the context that the author of the 
medical entry was examining the veteran's left heel, not the 
right.  Additionally, the assessment was made prior to x-ray 
confirmation of any fracture.  The SMRs show no complaint or 
treatment regarding the veteran's right heel or foot.  

Of record are VA outpatient treatment records showing the 
veteran first sought treatment in November 2003 for what was 
described by his treatment provider as a bunion on the right 
foot.  The veteran told his provider that he had broken his 
right foot after falling from a light pole in the 1970s.  

Also of record is a brief note from the veteran's podiatrist, 
S.S., D.P.M., dated in January 2005.  The three-sentence note 
stated that the veteran's "condition of the right foot is 
consistent with described injury from fall in 1977 (fell from 
telephone poll [sic]).  The patient has symptoms of sharp 
pain with standing on the right foot to the mid arch."  It 
was noted that results of magnetic resonance imaging were 
pending.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Here, while there appears to be medical evidence suggesting a 
current disability, i.e., a bunion on the right foot and 
complaints of sharp pain with standing on the right foot to 
the mid arch, there is no medical evidence of in-service 
incurrence or aggravation of an injury or disease related to 
the veteran's right foot.  Although the veteran is competent 
to say that he fell in service and hurt his foot, a medical 
opinion based on his history without regard to the medical 
evidence, or absence thereof, regarding his right foot during 
service, is of little probative value.  See Black v. Brown, 5 
Vet. App. 177, 180 (1993) (doctor's opinions based on history 


furnished by appellant and unsupported by clinical evidence 
were merely conclusions unsupported by any objective medical 
evidence).

As noted, the veteran's SMRs report a possible stress 
fracture of the left heel in 1977.  There is nothing 
whatsoever in the veteran's SMRs relating to complaint or 
treatment of the right foot.  Moreover, the Board finds that 
Dr. S's opinion that the veteran's "condition of the right 
foot is consistent with described injury from fall in 1977" 
is not helpful because it is clearly based on the veteran's 
own self-reported history.  The absence of a problem during 
service or for so many years after service is of more 
persuasive evidentiary value and outweighs the January 2005 
statement by Dr. S. that appears to have been based solely on 
the veteran's uncorroborated history.

The veteran argues that he has a current right foot 
disability that is attributable to the fall, which he claims 
happened during service.  However, there is no evidence of 
record showing that the veteran has the specialized medical 
education, training, and experience necessary to render 
competent medical opinion as to the etiology of his current 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2006).  Consequently, the veteran's 
own assertions as to the etiology of his right foot 
disability have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  No 
current right foot disability is not traceable to disease or 
injury incurred in or aggravated during active military 
service.




ORDER

Entitlement to service connection for right foot disability 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


